Judge Lane
stated the case and delivered the opinion of the court:
A suit being pending between these parties in the Supreme Court, in the county of Geauga, a motion was made *in this [449 court, while sitting in the county of Franklin, to allow a struck jury; this motion was reserved to be decided in bank, to obtain the opinion of the whole court upon the right to exercise this power, except while sitting in the county where the suit is pending.
Although the constitution requires the Supreme Court to be holden in each county in each year, yet neither the constitution nor the law organizing this court impose any territorial limitation upon its authority, and it has been accustomed to exercise certain functions operating beyond the county in which it may be sitting. It has ex necessitate supplied vacancies in the office of clerk and master commissioner. It receives motions for mandamus. 5 Ohio, 249. A long course of pratiee has rendered it familiar with applications to change venue with motion like the present, and an interposition for these objects is necessary to prevent delays in justice.
The papers before us present a proper case for granting the present motion.